LLOYD, J.,
DISSENTING.
I am not convinced that the facts in evidence disclose a cause of action of which a court of equity has jurisdiction. Admittedly the rights and obligations of the litigants must be measured by the character and scope of the contract entered into by and between Antoni and Lyon. Admittedly also the contract is silent as to how long it should be operative and when and how it might be terminated. I assume that even a court of equity may not change .the legal import of a contract by modifying, enlarging or adding to the terms and conditions thereof which are clear and explicit and which the contracting parties were lawfully privileged to determine for themselves. No court, as I view it, has power to compel Antoni to sell -nor Lyon to buy Antoni’s bread, nor to restrain either of them from breaching the contract if either is minded so to do. If either does so, then the other may demand compensation for any injury resulting to him therefrom. The conclusion I have reached does not require a consideration of whether the character of the contract as disclosed by the facts and circumstances in evidence is such as that the law would imply that reasonable notice must be given by one party to the other before the contract could be lawfully abrogated. When lawfully terminated the status of the parties thereto would be exactly the same as before the contract was made. If no notice was required, then no cause of action of any kind' would accrue to anybody. If reasonable notice was required, then a refusal to Comply with the contract or an attempt by either party to terminate it before the reasonable time required had elapsed, would be a breach of the contract for which an action for damages would lie.